Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022, has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tatyana Voloschchuk on August 11, 2012.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 6, after “acid” insert – selected from the group consisting of coconut fatty acid, carboxylic acid, lauric acid, myristic acid, palmitic acid, stearic acid, topped palm kernel fatty acid, alkyl benzene sulfonic acid, and combinations thereof --.	
	In claim 3, line 2, delete “chosen” and insert – selected from the group consisting of --.
	In claim 3, line 3, delete “chosen” and insert – selected from the group consisting of --.
	In claim 4, line 2, delete “includes” and insert – comprises --.
	In claim 6, line 2, delete “chosen” and insert – selected from the group consisting of --.
	In claim 7, line 2, delete “includes” and insert – comprises --.
	In claim 9, line 2, delete “includes” and insert – comprises --.
	In claim 13, line 3, after “acid” insert – selected from the group consisting of coconut fatty acid, carboxylic acid, lauric acid, myristic acid, palmitic acid, stearic acid, topped palm kernel fatty acid, alkyl benzene sulfonic acid, and combinations thereof --.	
	In claim 15, line 2, delete “chosen” and insert – selected from the group consisting of --.
	In claim 15, line 3, delete “chosen” and insert – selected from the group consisting of --.
	In claim 16, line 2, delete “includes” and insert – comprises --.
	In claim 17, line 2, delete “chosen” and insert – selected from the group consisting of --.
	In claim 18, line 2, delete “includes” and insert – comprises --.
	Cancel claim 11.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, the comparative data provided in the instant specification, and Declaration submitted under 37 CFR 1.132 and filed July 25, 2022, are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Trujillo et al.  Trujillo et al teach a pouch comprising a water soluble film and a liquid detergent composition contained within the water-soluble film.  The detergent composition contains 0.1 to 10% by weight of an alkanolamine, 0.01 to 3% by weight of a sulfite, a perfume oil comprising aldehyde of ketone, and a sulfur containing pro-perfume compound.  See Abstract and paras. 21-27.  However, Applicant has provided comparative data in the instant specification and 132 Declaration which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. Specifically, pages 15-20 of the instant specification and Figures 7 and 8 provide data showing the unexpected and superior color stability of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Accordingly, since the instant specification and 132 Declaration provide data showing the unexpected and superior properties of the claimed invention, the instant claims are deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/August 12, 2022